Citation Nr: 0729119	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-43 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability, 
to include degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
lumbosacral spine disability.  The veteran subsequently 
initiated and perfected an appeal of this determination.  

In August 2007, the veteran testified at the RO before the 
undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a disability of the 
lumbosacral spine.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  
Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  

According to the veteran's service medical records, he 
initially received treatment for an acute back strain in 
September 1975, secondary to lifting.  A history of back 
injury prior to service, also the result of heavy lifting, 
was noted.  He was given medication for his pain and told to 
utilize heat and stretching exercises on his back.  He again 
sought treatment in October 1975 for low back pain as a 
result of heavy lifting.  Low back pain and tenderness were 
noted on objective examination, although he was within normal 
limits neurologically.  An acute back strain was diagnosed 
and he was given medication for his pain and placed on a 
temporary limited duty profile.  In January 1976, the veteran 
was again seen for a 2-year history of low back pain.  His 
chief symptom was pain; his range of motion was good, with 
deep tendon reflexes 2+ bilaterally and no muscle weakness in 
the lower extremities.  A January 1976 X-ray of the 
lumbosacral spine was negative for bony or soft tissue 
abnormality.  A chronic low back strain was diagnosed.  A 
mild back strain was also diagnosed in March 1976 and a 
muscle strain was diagnosed in June and September 1976.  He 
again reported low back pain in April 1978, and a low back 
strain was diagnosed.  He was given medication for his pain 
and told to apply heat to the low back.  In June 1978 the 
veteran again sought treatment for low back pain, and muscle 
spasm was diagnosed.  On his January 1979 and July 1981 
reports of medical history, he reported a history of 
recurrent back pain.  A November 1980 periodic examination 
was negative for any abnormality of the spine.  

Post-service, the veteran has submitted both private and VA 
medical records confirming a current low back disability, to 
include degenerative disc disease and disc herniation of the 
lumbosacral spine, confirmed by X-rays and MRI studies.  In 
June 2005 he had surgical repair of his spine at a private 
hospital.  At his August 2007 personal hearing, he testified 
that he continued to experience low back pain on a chronic 
basis in the years following service.  As the veteran has 
presented competent evidence of both a current and in-service 
low back disabilities, and has testified regarding the 
continuity of his symptomatology following service, his claim 
is at minimum capable of substantiation.  However, he has yet 
to be afforded a VA medical examination to determine the 
etiology of his current low back disability.  VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006).  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006).  

Next, the Board notes the veteran testified in August 2007 
that he is in receipt of Social Security Disability benefits.  
However, the records associated with the award of such 
benefits have not yet been obtained from the Social Security 
Administration.  VA's duty to assist includes an obligation 
to obtain Social Security Administration (SSA) records when 
they may be relevant and VA has actual notice that the 
veteran is seeking or has sought SSA benefits.  See Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the Social 
Security Administration and obtain any and 
all records associated with the award of 
Social Security Disability to the veteran.  
If no such records are available, that 
fact must be documented for the record.  

2.  The appellant should be afforded a VA 
orthopedic examination for the purpose of 
evaluating his claimed low back 
disability.  The claims file must be 
furnished to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests, including x- 
rays, should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  After fully 
examining the appellant and reviewing his 
medical history, the examiner should 
identify any current disabilities of the 
appellant's low back.  Based on a review 
of the claims file and the examination 
findings, the examiner should state the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any existing low 
back disability is the result of, or is 
otherwise related to, any incident of the 
veteran's military service including the 
low back symptomatology demonstrated 
therein.  The examiner should provide a 
complete rationale for all conclusions 
reached.  

(The examiner should note that the term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.)

3.  When the development requested has 
been completed, the case should again be 
reviewed by the AMC/RO on the basis of any 
additional evidence added to the record.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

